 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     RAJU A.T. DAHLSTROM,                   )
 8                                          )                No. C18-1561RSL
                           Plaintiff,       )
 9              v.                          )
                                            )                ORDER TO SHOW CAUSE
10   SUNRISE SERVICES, INC., and LIFE CARE, )
     CENTERS OF AMERICA, INC.               )
11                                          )
                           Defendants.      )
12   _______________________________________)
13                 This matter comes before the Court sua sponte. The complaint in the above-
14   captioned matter was filed on October 23, 2018. On April 24, 2019, the United States declined
15   intervention in this case. On May 2, 2019, this Court issued an order directing the relator to
16   serve a copy of the complaint on defendants. To date, service of the summons and complaint has
17   not been made on defendants as required by Fed. R. Civ. P. 4(m). The relator is hereby
18   ORDERED to show cause why the complaint should not be dismissed. The relator shall file a
19   responsive brief no later than November 15, 2019.
20
21
                   DATED this 30th day of October, 2019.
22
23
24                                             A
                                               Robert S. Lasnik
25                                             United States District Judge
26

     ORDER TO SHOW CAUSE
